﻿
The close and cordial relations between Malta and my country give me added pleasure in conveying to the President of the General Assembly at its forty-fifth session the warm and sincere congratulations of the Ghana delegation on his unanimous election. My delegation looks forward with confidence to a rewarding and successful session under his able and distinguished leadership.
L should like also to congratulate his immediate predecessor,
Major-General Joseph Garba, an illustrious son of Africa, on his outstanding contribution to the forty-fourth session.
I should like to take this opportunity to welcome Liechtenstein into membership of the United Nations. The prospects for the universality of this Organisation being made complete in the near future are now bright indeed, and this is as it should be.
The international political climate has taken a sudden, paradoxical and alarming twist as a result of the Iraqi invasion of Kuwait. Ghana had hoped that after eight years of wasteful war, attended by untold human suffering, the Gulf region would be spared another conflict. Unfortunately, that region's stability has once more been disturbed, and the threat of a wider conflict looms before us.
The Government of Ghana has already issued a statement totally rejecting the use of force in international relations and underlining Ghana's commitment to the peaceful settlement of disputes, in accordance with the United Nations Charter. We again call upon Iraq to withdraw its forces from Kuwait unconditionally and to settle its differences with Kuwait through peaceful negotiations. We also appeal to all to exercise maximum restraint and to give dialogue and diplomatic effort a chance.
The Gulf crisis points to other concerns, which are wider in their implications. The double standards, particularly on the part of the West, are as revealing as they are unacceptable. The willingness to rush into action at the annexation of Kuwait contrasts sharply with the condoning of and inaction over, Israel's occupation of Arab lands and with the benign neglect of Liberia. Again, for years, the Western countries have contended that economic sanctions would not work against South Africa. Suddenly, the same countries are eager to apply sanctions against Iraq.
And it is difficult not to see the response to Iraq at least partly in terms of the consistent exploitation of the third world through strategies that ensure the supply of cheap raw materials to the Western industrialised countries. On the other hand, policies of oil-rich third world countries that have facilitated the injection of billions of dollars in investment in Western industrialised countries contrast sharply with the lack of adequate resources to enable many a third world country to meet the basic requirements of economic development. These considerations cannot be overlooked, and in the face of them a great dilemma is posed to many third world countries having to withstand high oil prices as a result of a prolonged sanctions policy against Iraq. A secure world order is possible only on the basis of a consistent commitment to principle and to social justice.
The anxiety that has been displayed in respect of the Gulf crisis should be brought to bear also on Israel in the search for a solution to the Palestinian problem, which remains a major cause of instability in the Middle East. We reaffirm our support for the General Assembly's call for an international conference, under United Nations auspices, in which all parties, including the Palestine Liberation Organization, would participate on an equal footing to address the problem.
In Cyprus, the rising tension between the two communities is a matter of concern to my delegation. We call upon the two communities to abandon mutual recriminations in favour of a more vigorous effort to promote reconciliation. In this regard, the Secretary-General's plan of action, aimed at assisting the two communities to reach a negotiated settlement, deserves a chance.
Recent developments in other areas, however, have augured well. Improved East-Hast relations continue to strengthen the prospects for peace. The super-Power summit in Malta and Washington and the ongoing Vienna talks, which is resulted in significant troop reductions  have raised new hopes for peace and stability in Europe, thus putting an end to four decades of division and mistrust in that continent.
We also welcome the recent Bush-Gorbachev agreement on the production of chemical weapons and on the destruction of their chemical-weapon stockpiles. It is the hope of my delegation that this agreement will provide the necessary impetus to the Geneva negotiations on nuclear weapons. As a signatory to the 1925 Geneva Protocol, Ghana shares the international concern over the use and spread of chemical weapons. We look forward to a comprehensive treaty that will command universal adherence.
We hope that the lessons of the Vienna talks will not be lost on developing countries, much of whose expenditure on arms purchases, in our view, could have been channelled into socio-economic programmes to alleviate poverty and social hardship. Greater dedication to equity in north-South relations end observance of the principle of noa-inter£e7,nce in the internal affairs of member States, particularly the developing countries, would do much to encourage developing countries to exercise restraint in the acquisition of weapons. 
With regard to nuclear weapons, we are concerned at the slow progress of the ongoing negotiations after the encouraging start in 1988. Removing the threat of nuclear war, as stated by the General Assembly in the Final Document of the first special session devoted to disarmament, remains the most urgent task of our day. Once again, we call upon the super-Powers to redeem their pledge.
By far the most significant import of improved East-West relations is the freedom and independence of East European countries and the forthcoming reunification of Germany. We hope that these developments will not open the door to internal instability, conflicts within and between those States arising out of ethnic rivalries and old boundary disputes. In a future of economic super-Powers, a reunited Germany would have pride of place, which should satisfy German sentiments and be a factor for peace. The free markets of Eastern Europe would, it is hoped, open further export opportunities for the third world countries, even though the greater competition for scarce Western resources will have an adverse impact on their development. Opportunities for educational facilities for nationals of third world countries and favourable economic and trade arrangements between those countries and the Eastern European countries appear to be in jeopardy. There is evidence o£ increased racism in the newly founded democracies of Eastern Europe, not to mention the possibility that East-West détente may threaten the efforts of third world countries to escape Western imperialism and neo-colonialism. So, while we welcome changes in Eastern Europe, we are also apprehensive about their impact upon the fortunes of the third world.
The eighteenth special session on the drug crisis held last February, and the forthcoming World Summit for Children, the first ever, underscore the overwhelming desire that the United Nations should be a primary player in our common endeavour to address two gigantic human problems of our times. Reinvigorating the world body 
in the social area where, for so long, it has been only marginally effective, is an encouraging trend which my delegation supports. The carrying out of this and other crucial tasks, including peace-making and peace-keeping, however, demands a stronger and better-financed United Nations.
It is, therefore, a matter of regret that, despite the implementation of almost all of the budgetary and administrative reforms recommended by the 1985 Group of High-level Intergovernmental Experts, the United Nations continues to face serious financial problems owing to the withholding of assessed contributions by some Member States. We call upon those withholding assessed contributions to comply with the financial requirements of membership.
My delegation welcomes the positive impetus to the Cambodian peace process in the shape of the new United Nations peace plan, which offers a framework for a comprehensive settlement aimed at ending the civil war in Cambodia. My delegation is also encouraged by reports about plans for a new political order that would end outside arms supplies to the warring Afghan factions and set up an impartial electoral process. We are equally encouraged by the positive developments in the Iran-Iraq peace process since the last session, particularly by concessions made by Iraq leading towards direct negotiations by the two countries and the repatriation of several thousands of prisoners of war. We call upon all the parties concerned and the international community to lend their fullest co-operation to these various peace process.
We have followed positive trends in other parts of the world closely. The Republic of Yemen, which we welcome, is being represented here for the first time by one delegation. German reunification and the Roh-Gorbachev exploratory talks held in San Francisco in June 1990 have had their impact on the Korean peninsula, where discussions between delegations from North and South Korea and the exchange of top-level visits are increasing, λ resolve by both Koreas to settle their differences is the most secure basis for peace in the Korean peninsula. As sovereign independent States, either the Democratic People's Republic of Korea or the Republic of Korea, or both, are entitled to be admitted into the United Nations. It would be better still if by agreement between them they could follow the example of Yemen.
I would now like to turn to the African continent, where the global drive for peace has received a serious set-back through the current conflict in Liberia. Ghana and five other sister member countries of the Economic Community of West African States (ECOWAS) were compelled to send peace-keeping troops to Liberia in the context of the cease-fire monitoring group established at the end of the Banjul Summit on 7 August 1990 to stop the carnage and the destruction of property in that country. We appeal to all people of good will to extend support to the ECOWAS effort.
We would also appeal for early resumption of peace talks in Mozambique and Angola.
The adoption by the Security Council on 27 June 1930 of the Secretary-General's implementation plan on Western Sahara marks a significant step forward on the tortuous journey towards the settlement of the Western Sahara conflict. We call upon all parties to extend maximum co-operation in the implementation of the plan.
The road ahead for the realisation of the General Assembly's objective of a non-racial democratic South Africa continues to be fraught with difficulties despite recent encouraging developments in southern Africa. As the report of the Secretary-General to the General Assembly at its resumed forty-fourth session shows, the political guidelines set forth in the 14 December 1989 Declaration are far from being ,et by South Africa. The report is timely, particularly in the light of current attempts being made by Pretoria and by some Members of the United Nations towards the lifting of sanctions against South Africa.
Responsible public leaders and organizations including the Commonwealth Committee of five Foreign Ministers and the July 1990 Summit of the Organisation of African Unity (OAU), have strongly urged that sanctions against South Africa should be maintained and strengthened. The truth of the matter is that there has been little progress towards dismantling apartheid. Meanwhile, rights   elements and the security forces are fuelling conflict and carnage among blacks as a way of reversing the prospects for progress. Until there is clear evidence of an irreversible move for dismantling apartheid, the international community should continue to maintain the pressure on South Africa in the form of comprehensive and mandatory sanctions.
The global economic situation continues to be a source of concern to several developing countries, including mine. For sub-Saharan Africa, in particular, it is the same tragic tale of economic stagnation and declining living conditions, despite the structural adjustment programmes undertaken by several countries.
We appreciate the good will and practical support extended to Africa by the international community but move needs to be done. We recognise that, in the foreseeable future, Africa will require substantial external assistance to supplement its own efforts.
But Africa requires the understanding by its development partners of the cultural environment in which the reform programmes must be implemented. It is important to stress this point in order to drive home some fundamental truths about the African situation particularly is the light of the emerging views about new political conditionalities for extending assistance to Africa. This is not the time to widen the web of conditionalities particularly if this will lead to the imposition of political concepts and constitutional processes that will undermine national unity and stability. It is rather the time to adopt realistic attitudes toward redressing the unfavourable international environment in particular problems of falling commodity prices, debt-servicing burdens, high interest rates and protectionism, which continue to undermine reform efforts of African Governments.
In the area of trade, developing countries continue to suffer from adverse terms of trade. While developing countries under their various restructuring programmes have liberalised their economies, the developed countries have given in to protectionist pressures and resorted increasingly to managed trade, as exemplified by the growing volume of voluntary export restraints, orderly marketing arrangements and bilateral agreements limiting trade. The international trading system, founded on the principle of non-discrimination, is littered with discriminatory arrangements. 

The 1980s have also seen the Magnitude of the external debt of developing countries grow in volume to the level of $1.3 trillion, of which Africa bears over $250 billion, with the debt still rising on account of rising interest rates and rescheduling. As the Secretary-General's Expert Group on Africa's commodity problems points out in its report, rescheduling of debt unaccompanied by debt write-down, can lead to increased overall debt. Although there has been so   progress in debt relief under the Toronto Agreement on the Paris Club debt; the impact has been inadequate both in scope and implementation. My delegation, therefore, wholeheartedly endorses the recommendations of the Secretary-General's Expert Group on Africa's debt, particularly those regarding increased efforts to reduce both the debt stock and the debt service; the granting of further relief by moving beyond the terns of the Toronto initiative in respect of the remaining Paris Club debt; and the availability of a moratorium of 3 to 10 years with interest charged at International Development Association (XDA) rates and the resources cost not deducted from aid allocations. My delegation would also like to take this opportunity to reiterate its call for an international conference on Africa's debt.
The flow of resources so critical to the long-term development needs of developing countries has been considerably reduced. The commercial banks are still reluctant to resume lending to highly indebted countries as their credit worthiness has been seriously eroded by the twin problems of external indebtedness and adverse terns of trade. Many low-income countries depend on official development assistance (ODA) for external finance to support their development programmes. But ODA flows have stagnated in real terms. Few industrialised countries have attained the target of 0.7 per cent of gross national product (GNP) in ODA flows to developing countries. In the face of the resource squeeze, structural adjustment programmes mounted by most African countries within the framework of the United Nations Programme of Action for African Economic Recovery and Development 1986-1990 have had short-term perspective as the necessary resource to support growth-oriented policies have not been forthcoming.
In calling for a special session of the General Assembly devoted to the revitalisation of economic growth and development, in particular in the developing countries the Group of 77 had expected purposeful and decisive international action to address the major constraints militating against their economic growth. But in the end consensus could be achieved only on the basis of bland assurances promising more of the same failed policies. For developing countries this was a disappointment. The international "community missed a good opportunity to demonstrate its political will to find a lasting solution to some of the intractable problems confronting the developing world today.
Instead refuge was sought in calls for democratic reform. In the 1980s the call was for economic reform. Developing countries followed the prescriptions for structural adjustment and yet continued to suffer economic malaise of a more virulent kind. Naturally they began to question the policy prescriptions and their underlying assumptions. The Economic Commission for Africa's alternative framework for structural adjustment should have been a welcome contribution to the debate. However instead of its promoting a vigorous debate on and critical analysis of the reasons why economic reforms were not yielding the expected results the focus quickly shifted from the need for economic reform to the lack of democratic reform as the primary constraint against economic recovery and development in the developing countries. Democratic reform has thus become the clarion call at the beginning of the 1990s.
I should like to address that question, as it is important to make the position of the Ghana Government quite clear. Implicit in the new clarion call is the statement that the political system of the developing countries are somehow flawed and perhaps Western-style political institutions are what is required to lift the developing countries out of their economic plight. Let me say unequivocally that we cherish the ideals of democracy. Our argument is that political institutions must be rooted in the culture and experience of the society concerned not in an alien culture.
This, position is reflected in Ghana in the sound beginning which we have already made towards representative government through the establishment of district assembly, elected freely by secret ballot from multiple candidates.
These assemblies constitute the vehicles for participation  at the grass-roots level, in decision-making. We are taking the process further by conducting national consultations on a future political system for our country. These consultations and the consensus emerging there from will fashion a system of government at the national level which rests on our value goals, particularly stability and national unity, and is rooted in our culture.
But no political system, however representative or democratic, can thrive in the face of grinding poverty and dependency. The experience of many countries demonstrates that democratic reform without economic justice sounds hollow to those ravaged by hunger, disease, illiteracy and misery. Freedom from want is as basic в human right as the right to choose the political system under which one lives.
Believing as it does in the promotion of, and respect for, human rights, the Government of Ghana ha· signed and ratified various international human rights instruments at the global and regional levels covering a wide range of rights and freedoms of the individual and of peoples. These include the Convention on the Sights of the Child, which my country was the first Member State to ratify in furtherance of its resolve to protect and promote the rights of children, and the African Charter of Human and People's Rights which addresses the peculiar socio-cultural and economic considerations pertaining to African peoples. Equally important is the reflection of our commitment in our domestic policies and legislation.
The Government of Ghana looks forward to participating actively and constructively in the international Conference on Environment and Development which will be held in Brazil in 1992, for which the preparatory work has already begun. It is our hope that all aspects of environmental protection and preservation will be considered, including issues relating to the transfer of environmentally sound technologies and resources in support of the sustainable development of the developing countries.
In conclusion, the poverty and declining living standards of Africa remain a major challenge to the international community. The objective of global peace will continue to be illusory as long as this challenge is unmet. The 19808 were characterised as the lost decade for development. At the dawn of the 1990s let us pledge together to avoid such a mockery of the closing decade of this century through our common and renewed endeavour to enhance the quality of life of the vast majority of the peoples of our planet. Collectively we have the capacity and the resources. We must match that capacity and those resources with our collective will.
